Exhibit 10.3

 

CONSENT TO SECOND LIEN TERM LOAN AGREEMENT

 

This CONSENT TO SECOND LIEN TERM LOAN AGREEMENT (this “Consent”), dated as of
March 18, 2013 and effective as of March 17, 2013, is by and among EUREKA HUNTER
PIPELINE, LLC, a Delaware limited liability company (the “Borrower”),
PENNANTPARK INVESTMENT CORPORATION, a Maryland corporation (“PennantPark”) and
the other financial institutions party hereto (together with PennantPark, the
“Lenders”).

 

WHEREAS, the Borrower and the Lenders are parties to that certain Second Lien
Term Loan Agreement, dated as of August 16, 2011 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the Lenders and U.S. Bank National Association,
as collateral agent (the “Collateral Agent”);

 

WHEREAS, the Borrower has requested that the Lenders consent to certain
departures from the Credit Agreement as described herein; and

 

WHEREAS, on the terms and subject to the conditions contained herein, the
undersigned Lenders are willing to consent to certain departures from the Credit
Agreement in accordance with Section 10.2 of the Credit Agreement;

 

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

1.              Defined Terms.

 

(a)           Capitalized terms used but not defined in this Consent shall have
the meanings ascribed to such terms in the Credit Agreement.  The principles of
interpretation set forth in Section 1.4 of the Credit Agreement shall apply to
the provisions of this Consent.

 

(b)           Each reference to “hereof’, “hereunder”, “herein” and “hereby” and
each other similar reference contained in the Credit Agreement, each reference
to “this Agreement” or “the Credit Agreement” and each other similar reference
contained in the Agreement or any other Loan Document shall on and after the
Effective Date refer to the Credit Agreement as amended or otherwise modified by
this Consent.  Any notices, requests, certificates and other instruments
executed and delivered on or after the Effective Date may refer to the Credit
Agreement without making specific reference to this Consent but nevertheless all
such references shall mean the Credit Agreement as amended or otherwise modified
by this Consent unless the context otherwise requires.

 

2.     Consents.  In reliance on the representations and warranties set forth in
Section 3 below and subject to the satisfaction of the conditions set forth in
Section 4 below, the parties hereby agree as follows:

 

(a)           2012 Annual Financial Statements.  The Borrower is required to
deliver to each Lender, within 90 days after the end of the Fiscal Year ending
December 31, 2012, the Borrower’s annual audited report, containing a
consolidated balance sheet of the Borrower and

 

1

--------------------------------------------------------------------------------


 

its Subsidiaries as of the end of such Fiscal Year and the related consolidated
statements of income, stockholders’ equity and cash flows and other documents as
more fully set forth in Section 5.1(a) of the Credit Agreement (collectively,
the “2012 Annual Financials”). Each Lender hereby agrees that the failure by the
Borrower to deliver the 2012 Annual Financials when due shall not constitute a
Default or an Event of Default so long as the 2012 Annual Financials are
delivered to the Lenders on or before June 17, 2013.  Any failure to deliver the
2012 Annual Financials to the Lenders on or before June 17, 2013 shall
constitute an Event of Default.

 

(b)           SEC Covenant.  Each Lender hereby agrees that the filing by Magnum
of its 10-K for the Fiscal Year ending December 31, 2012 with the Commission on
or before June 17, 2013 shall be deemed to be a timely filing in accordance with
Section 2.12(d) of the Credit Agreement.

 

3.     Representations and Warranties.  The Borrower represents and warrants as
of the Effective Date to each Lender that:

 

(a)           The Borrower (i) has the power and authority, and the legal right,
to make, deliver and perform this Consent and (ii) has taken all necessary
corporate or other action to authorize the execution, delivery and performance
of this Consent;

 

(b)           No consent or authorization of, filing with, notice to or other
act by or in respect of, any Governmental Authority or any other Person is
required to be obtained by the Borrower in connection with the execution,
delivery, performance, validity or enforceability of this Consent;

 

(c)           This Consent (i) has been duly executed and delivered on behalf of
the Borrower and (ii) constitutes a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law);

 

(d)           The execution, delivery and performance of this Consent, the
borrowings under the Credit Agreement in connection herewith, and the use of the
proceeds thereof will not result in a violation of any Requirement of Law or any
Contractual Obligation of the Borrower, and will not result in, or require, the
creation or imposition of any Lien on any of its Properties or revenues pursuant
to any Requirement of Law or any such Contractual Obligation (other than the
Liens created by the Collateral Documents);

 

(e)           After giving effect to the consents set forth herein, the
representations and warranties made by any Loan Party in or pursuant to the Loan
Documents are true and accurate in all material respects as of the date hereof
(other than those representations and warranties that are expressly qualified by
a Material Adverse Effect or other materiality qualifier, in which case such
representations and warranties shall be true and correct in all respects, and
those representations and warranties that are made as of a specific date, in
which case such

 

2

--------------------------------------------------------------------------------


 

representations and warranties shall be true and correct in all material
respects as of such date) with the same force and effect as if such had been
made on and as of the date hereof; and

 

(f)            no Default or Event of Default has occurred and is continuing.

 

4.     Conditions Precedent.  The effectiveness of this Consent is subject to
the satisfaction of the following conditions (the date of satisfaction of such
conditions, the “Effective Date”):

 

(a)           the Required Lenders having executed and delivered this Consent;

 

(b)           the Borrower having received consents reasonably satisfactory to
PennantPark with respect to the timing for delivery of the 2012 Annual
Financials under the First Lien Indebtedness Documents;

 

(c)           PennantPark having received payment of all outstanding expenses
(including expenses of legal counsel) as of the Effective Date; and

 

(d)           the Lenders having received this Consent duly executed and
delivered by a Responsible Officer of the Borrower.

 

5.     Loan Documents.  This Consent shall constitute a Loan Document, as such
term is defined in the Credit Agreement.  This Consent is not intended to nor
shall it be construed to create a novation or accord and satisfaction with
respect to any of the Obligations.

 

6.     Severability.  Any provision of this Consent that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

7.     Integration.  This Consent and the other Loan Documents represent the
entire agreement of the Loan  Parties and the Lenders with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Lender relative to subject matter hereof
not expressly set forth or referred to herein or in the other Loan Documents.

 

8.     GOVERNING LAW.  THIS CONSENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS CONSENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

9.              Survival.  The representations and warranties contained in
Section 4 of this Consent shall survive the execution and delivery of this
Consent and the Effective Date.

 

10.  Release.  In consideration of, among other things, the Lenders’ execution
and delivery of this Consent, to the extent permitted by applicable law, the
Borrower hereby forever agrees and covenants not to sue or prosecute against any
Lender or its affiliates, subsidiaries, shareholders and “controlling persons”
(within the meaning of federal securities laws), and their

 

3

--------------------------------------------------------------------------------


 

respective successors and assigns, and each and all of the officers, directors,
partners, employees, agents, attorneys and other representatives of each of the
foregoing in their respective capacities as such (collectively, the “Releasees”
and each a “Releasee”) and hereby forever waives, releases and discharges, to
the fullest extent permitted by law, each Releasee from any and all claims,
actions, suits, demands, controversies, trespasses, judgments, costs or expenses
whatsoever that the Borrower now has or hereafter may have of whatsoever nature
and kind, which are actually known to a Responsible Officer of the Borrower,
whether arising at law or in equity, against the Releasees, based in whole or in
part on facts arising on or prior to the Effective Date, that relate to, arise
out of or otherwise are in connection with: (i) any or all of the Loan Documents
or transactions contemplated thereby or any actions or omissions in connection
therewith or (ii) any aspect of the dealings or relationships between or among
the Borrower and the other Loan Parties, on the one hand, and any or all of the
Lenders, on the other hand, relating to any or all of the Loan Documents or
transactions contemplated thereby.

 

11.  Ratification; No Other Amendments; No Waiver.  Except as expressly modified
hereby, the Credit Agreement and each other Loan Document are each hereby
ratified and confirmed by the parties hereto and remain in full force and effect
in accordance with the respective terms thereof.  Other than as otherwise
expressly provided herein, this Consent shall not be deemed to operate as an
amendment or waiver of, or to prejudice, any right, power, privilege or remedy
of any Lender, the Collateral Agent or any other Indemnitee under the Agreement
or any of the other Loan Documents, nor shall the entering into of this Consent
preclude any such Person from refusing to enter into any further amendments with
respect to the Agreement or any of the other Loan Documents.  Other than as
expressly provided herein, this Consent shall not constitute a waiver of
compliance with any covenant or other provision in the Agreement or any other
Loan Document or of the occurrence or continuance of any present or future
Default or Event of Default.

 

12.  Headings.  The section headings contained in this Consent are inserted for
convenience only and will not affect in any way the meaning or interpretation of
this Consent.

 

13.  Amendments.  This Consent may not be amended or modified except in the
manner specified for an amendment of or modification to the Credit Agreement in
Section 10.2 of the Credit Agreement.

 

[Signature Pages  to Follow]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Consent to be duly
executed under seal and delivered by their respective duly authorized officers
on the date first written above.

 

 

 

EUREKA HUNTER PIPELINE, LLC

 

 

 

 

 

By:

/s/ Ronald D. Ormand

 

 

Name: Ronald D. Ormand

 

 

Title:  Vice President

 

[SIGNATURE PAGE TO CONSENT TO SECOND LIEN TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

PENNANTPARK INVESTMENT CORPORATION

 

as a Lender

 

 

 

 

 

By:

/s/ Aviv Efrat

 

 

Name:  Aviv Efrat

 

 

Title:    CFO

 

 

 

 

 

 

 

PENNANTPARK SBIC LP

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Aviv Efrat

 

 

Name: Aviv Efrat

 

 

Title:   CFO

 

[SIGNATURE PAGE TO CONSENT TO SECOND LIEN TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------